 1

 2

 3

 4

 5                                UNITED STATES DISTRICT COURT
 6                                       DISTRICT OF NEVADA
 7                                                  ***
 8    DONNA CARLSON, an individual                            Case No. 2:17-cv-02882-MMD-GWF
 9                                          Plaintiff,
             v.
10                                                                         ORDER
      SAM’S WEST, INC., et al.
11

12                                       Defendants.
13

14          This matter is before the Court on the Plaintiff’s Memorandum of Attorney’s Fees and
15   Costs (ECF No. 73), filed January 17, 2019. Plaintiff’s memorandum is unclear. It fails to list
16   the names of each employee who worked on the Motion to Strike (ECF No. 63), nor does it
17   provide the employees hourly rate and experience level. Plaintiff is advised to review Local
18   Rule 54-14 for guidance and include the requisite content for consideration. Plaintiff is further
19   advised to file an Amended Memorandum of Attorney’s Fees and Costs no later than January 25,
20   2019. Defendants’ response to the memorandum is due on or before February 1, 2019
21          Dated this 18th day of January, 2019.
22

23
                                                             GEORGE FOLEY, JR.
24                                                           UNITED STATES MAGISTRATE JUDGE
25

26

27

28
                                                         1
